Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 27, 2021

                                      No. 04-21-00104-CV

                                Michael Edward RODRIGUEZ,
                                          Appellant

                                                v.

                                    Nora G. RODRIGUEZ,
                                           Appellee

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-CI-00908
                         Honorable Norma Gonzales, Judge Presiding


                                         ORDER

       Appellant’s brief was originally due July 12, 2021; however, the court granted him an
extension until August 11. When the brief was not filed, we ordered appellant to file the brief by
August 26 and advised him the appeal could be dismissed if the brief were not filed. On August
25, appellant, who is representing himself pro se, filed a motion explaining why he had been
unable to complete his brief and requesting an additional fifteen-day extension of time.

        We grant the motion and order Michael E. Rodriguez to file his appellant’s brief
by September 10, 2021. Rodriguez is advised that no further extensions of time will be
granted absent a motion, filed before the brief is due, that (1) demonstrates extraordinary
circumstances justifying further delay, (2) advises the court of the efforts he has expended in
preparing the brief, and (3) provides the court reasonable assurance that the brief will be
completed and filed by the requested extended deadline. Rodriguez is further advised that if the
brief or a complying motion is not filed by the date ordered, the court may dismiss the appeal
without further notice. See TEX. R. APP. P. 38.8(a); 42.3(c).




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of August, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court